SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

686
CAF 12-01881
PRESENT: CENTRA, J.P., LINDLEY, SCONIERS, VALENTINO, AND DEJOSEPH, JJ.


IN THE MATTER OF MIRANDA J., TREVOR J. AND
DOMINICK J.
-------------------------------------------
WAYNE COUNTY DEPARTMENT OF SOCIAL SERVICES,        MEMORANDUM AND ORDER
PETITIONER-RESPONDENT;

TRICIA J., RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


CONVERSE & MORELL, LLP, PALMYRA (BRUCE A. ROSEKRANS OF COUNSEL), FOR
RESPONDENT-APPELLANT.

GARY LEE BENNETT, LYONS, FOR PETITIONER-RESPONDENT.

SEAN D. LAIR, ATTORNEY FOR THE CHILDREN, SODUS.


     Appeal from an order of the Family Court, Wayne County (John B.
Nesbitt, J.), entered September 7, 2012 in proceedings pursuant to
Social Services Law § 384-b. The order, among other things,
transferred guardianship and custody of the subject children to
petitioner.

     It is hereby ORDERED that the order so appealed from is
unanimously modified on the law by dismissing the petition filed on
April 12, 2011 and as modified the order is affirmed without costs in
accordance with the same Memorandum as in Matter of Miranda J. (Jeromy
J.) ([appeal No. 1] ___ AD3d ___ [June 20, 2014]).




Entered:   June 20, 2014                          Frances E. Cafarell
                                                  Clerk of the Court